Citation Nr: 1404358	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO. 10-26 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension as secondary to status-post ocular fracture of the left knee lateral tibial plateau.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990 and in the Army National Guard from September 2006 to September 2007, which included periods of active duty for training (ACDUTRA) in February 2007 and March 2007. 

In determining active duty service, periods of time during which reservists receive temporary disability compensation do not constitute active duty. 38 U.S.C.A. § 204(g)-(i); VAOPGCPREC 10-90 (1990). As such, the period during which the Veteran received temporary disability payments does not constitute active military service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In that decision, the RO denied service connection for hypertension.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The duty to assist includes providing the Veteran with a VA medical examination and medical opinion when it is deemed necessary to make a decision on the claim. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran seeks service connection for hypertension, arguing that hypertension was caused by the stress and pain medication associated with his left knee disability. As the Veteran has a current diagnosis of hypertension, a current service-connected disability, and has alleged that there is a causal relationship between that disability and his hypertension, the Board finds that a VA examination and opinion are necessary to make a decision on the claim.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the current hypertension was caused by the Veteran's left knee disability?

As part of the answer, the examiner should address whether pain medication the Veteran took for his left knee disability, to include Celebrex and Tramadol, caused his hypertension.

b) If the left knee disability did not cause hypertension, is it at least as likely as not (a fifty percent probability or greater) that the hypertension was aggravated (permanently worsened beyond its natural progression) by the left knee disability?

Again, the examiner should address whether pain medication taken by the Veteran for the left knee disability, i.e., Celebrex and Tramadol, and not just the disability itself, aggravated the Veteran's hypertension.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the hypertension by the service-connected disability.

A detailed rationale supporting the examiner's opinion should be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).


3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

